COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-252-CV
 
GREG LYNN CAREY                                                             APPELLANT        
                                                   V.
 
 TONY DAUPHINOT                                                                APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 325TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered ARespondent
Greg Carey=s Notice Of Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 




DELIVERED:  July 10, 2008 





[1]See Tex. R. App. P. 47.4.